DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021, 12/21/2021, 02/10/2021, 03/01/2022, 06/01/2022, 07/27/2022 and 10/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, 15-17, 19 and 20 of U.S. Patent No. 11,249,462 B2 in view of Ayala et al. US Patent Application Publication No. 2012/0116743 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See Inre Karlson, 136 USPQ 184 (CCPA 1963). The US patent  11,249,462 does not explicitly recite a purchase for the application delivery component; however Ayala et al. teach cloud computing is a model of a service delivery for enabling convenient, on-demand network access to  information available for purchase [see, paragraphs 0022, and 0027]. It would have been obvious to one of ordinary skill at the effective filing date to have combined the cited references since they are both directed toward management of data in a cloud platform. Ayala et al. further details features of the delivery component.

17/557423
1. A system, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: a registration component configured to: store, on a cloud platform, registration information relating to an industrial asset, the registration information comprising at least an identity of the industrial asset, an asset model defined for the industrial asset, and a data service application available for the industrial asset, wherein the data service application is registered by a first entity classified as a manufacturer of the industrial asset, and the asset model models the industrial asset in terms of a hierarchical arrangement of data tags defined on one or more industrial devices of the industrial asset, and an application delivery component configured to: render the data service application available for purchase by second entities classified as owners of the industrial asset, and receive, from a client device associated with one of the second entities, selection of the data service application to be used to process industrial data generated by the industrial asset; a gateway interface component configured to collect, from the gateway device, industrial data collected by the gateway device from the data tags defined on the one or more industrial devices; and an analytic component configured to apply processing to the industrial data in accordance with the data service application.















2. The system of claim 1, wherein the executable components further comprise a user interface component configured to render, via a graphical data presentation, results of the processing on the client device or another client device connected to the cloud platform.
3. The system of claim 1, wherein the data service application is at least one of an energy consumption application that calculates and monitors energy consumption by the industrial asset, an overall equipment effectiveness application that calculates an overall equipment effectiveness of the industrial asset, a quality application configured to calculate and monitor a quality metric of a product produced by the industrial asset, an alarms application configured to monitor the industrial data for alarm events that occur at the industrial asset and to generate notifications of the alarm events, or a maintenance application configured to generate maintenance notifications in response to detection of performance issues experience by the industrial asset.

4. The system of claim 1, wherein the data tags respectively conform to one of a set of basic information data types, the set of basic information data types comprising at least a state data type, a rate data type, an odometer data type, and an event data type.

5. The system of claim 1, further comprising an authentication component configured to associate digital certificates with respective portions of the asset model, wherein the digital certificates authenticate sources the industrial data represented by the portions of the asset model.


6. The system of claim 2, wherein the asset model comprises access permission data associated with at least a portion of the access model, the access permission data defines permissions to access a subset of the industrial data corresponding to the portion of the access model, and the user interface component is configured to deny access to the subset of the industrial data to an entity that does not satisfy the permissions.

7. The system of claim 6, wherein the access permission data defines a first permission to access the subset of the industrial data applicable to local requests for the subset of the industrial data received via the gateway device, and a second permission to access the subset of the industrial data applicable to remote requests for the subset of the industrial data received via the cloud platform.

8. The system of claim 1, wherein the registration component is further configured to store, as part of the registration information, linkage data defining references from the asset model to another data model stored on an industrial device, and the gateway interface component is configured to collect, from the gateway device based on the linkage data, additional industrial data collected by the gateway device from other data tags of the industrial device referenced by the other data model.
9. The system of claim 1, wherein the analytic component is configured to apply the processing to the industrial data based on an organization and a contextualization of the industrial data defined by the asset model.

US Patent 11,249,462 B2
1. A system, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: a registration component configured to store, on a cloud platform, registration information relating to an industrial asset, the registration information comprising at least an identity of the industrial asset, an asset model defined for the industrial asset, and one or more data service applications available for the industrial asset, wherein the asset model models the industrial asset in terms of hierarchical elements, and the asset model references data tags defined on one or more industrial devices of the industrial asset; an application delivery component configured to receive, from a client device associated with an end user entity registered as an owner of the industrial asset, selection of a data service application, of the one or more data service applications, to be used to process industrial data generated by the industrial asset; a gateway interface component configured to collect, from a gateway device, industrial data collected by the gateway device from the data tags defined by the asset model; and an analytic component configured to apply processing to the industrial data in accordance with the data service application, wherein the one or more data service applications comprise at least one of an energy consumption application that calculates and monitors energy consumption by the industrial asset, an overall equipment effectiveness application that calculates an overall equipment effectiveness of the industrial asset, a quality application configured to calculate and monitor a quality metric of a product produced by the industrial asset, an alarms application configured to monitor the industrial data for alarm events that occur at the industrial asset and to generate notifications of the alarm events, or a maintenance application configured to generate maintenance notifications in response to detection of performance issues experience by the industrial asset.
5. The system of claim 1, wherein the registration component is configured to receive at least one data service application, of the one or more data service applications, from a first entity registered as a manufacturer of the industrial asset, and the application delivery component is configured to render the at least one data service application available for purchase by second entities registered as owners of the industrial asset.

2. The system of claim 1, wherein the executable components further comprise a user interface component configured to render, via a graphical data presentation, results of the processing on the client device or another client device connected to the cloud platform.
For claim 3, see claim 1 above.










6. The system of claim 1, wherein the data tags referenced by the asset model respectively conform to one of a set of basic information data types, the set of basic information data types comprising at least a state data type, a rate data type, an odometer data type, and an event data type.

7. The system of claim 1, further comprising an authentication component configured to associate digital certificates with respective portions of the asset model, wherein the digital certificates authenticate sources of the industrial data represented by the portions of the asset model.

3. The system of claim 2, wherein the asset model comprises access permission data associated with at least a portion of the asset model, the access permission data defines permissions to access a subset of the industrial data corresponding to the portion of the asset model, and the user interface component is configured to deny access to the subset of the industrial data to an entity that does not satisfy the permissions.


4. The system of claim 3, wherein the access permission data defines a first permission to access the subset of the industrial data applicable to local requests for the subset of the industrial data received via the gateway device and a second permission to access the subset of the industrial data applicable to remote requests for the subset of the industrial data received via the cloud platform.

8. The system of claim 1, wherein the registration component is further configured to store, as part of the registration information, linkage data defining references from the asset model to another data model stored on an industrial device, and the gateway interface component is configured to collect, from the gateway device based on the linkage data, additional industrial data collected by the gateway device from other data tags of the industrial device referenced by the other data model.
9. The system of claim 1, wherein the analytic component is configured to apply the processing to the industrial data based on an organization and a contextualization of the industrial data defined by the asset model.





The examiner notes mapping of the claims as follows: claim 1 maps to claims 1 and 5 of patent. Claim 2 maps to claim 2 of patent. Claim 3 maps to claim 1 of patent. Claims 4 maps to claim 6, claim 5 maps to claim 7, claim 6 maps to claim 3, claim 8 maps to claim 4 and claim 8 and 9 map to claims 8 and 9 of the patent. Similar correlations for Markush type claims 10-20 map to corresponding patent claims 10, 12-13, 15-17 and 19-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169